          Case 21-31224-mvl11 Doc 14-1 Filed 07/02/21       Entered 07/02/21 10:10:32       Page 1 of 4

                                                                             Savannah Sue Terry GS Exempt Trust
TriNet                              Isaac & Eden Douthwaite
                                                                             3705 Greenbrier Dr.
One Park Place, Suite 600           1200 Park Central Drive, Suite 1400
                                                                             Dallas, TX 75225
Dublin, CA 94568                    Dallas, TX 75251


AEP Texas Central                   Isabelle Caitlin Terry GS Exempt Trust
                                                                             Office of the United States Trustee
P.O. Box 371496                     3705 Greenbrier Dr.
Pittsburgh, PA 15250-7496                                                    1100 Commerce Street, Room 976
                                    Dallas, TX 75225
                                                                             Dallas, TX 75242-1699


                                    Lloyds of London                         Customer Dynamics
AEP Texas North Company             c/o Lloyd's America, Inc.                7135 S Highland Drive, Suite 100
P.O, Box 371496                     280 Park Avenue, East Tower
                                                                             Salt Lake City, UT 84121
Pittsburgh, PA 15250-7496           25th Floor
                                    New York, NY 10017

Axis Surplus Insurance Co.         Capitol Corporate Services, Inc           Dallas County Utility and
111 S Wacker Dr.                   P.O. Box 1831                             Reclamation District
Chicago, IL 60606                  Austin, TX 78767                          P.O. Box 140035
                                                                             Irving, TX 75014


                                   Centerpoint Energy Houston
Evanston Insurance Co.                                                       Dana Gray
                                   P.O. Box 1700
10275 W Higgins Rd., Ste.750       Houston, TX 77251-1700                    729 Bear Run Drive
Rosemont, IL 60018                                                           Grapevine, TX 76051


                                    Charhon Callahan Robins &                Internal Revenue Service
Twin City Fire Insurance Co.        Garza, PLLC                              Special Procedures‐ Insolvency
1 Hartford Plaza                    3333 Lee Parkway, Suite 460              PO Box 7346
Hartford, Ct. 06155                 Dallas, TX 75219                         Philadelphia, PA 19101‐7346

Jack & Amy MacDonald                Texas Attorney General’s Office          David Dollihite
15003 E US Highway 290 #416         Bankruptcy-Collections Division
Stonewall, TX 78671                                                          2314 N River Hills Rd
                                    P.O. Box 12548
                                                                             Austin, TX 78733
                                    Austin, TX 78711-254


Bank of New York                    Texas Comptroller of Public Accounts     The Hartford
240 Greenwich Street                Revenue Acct’ing Div.- Bankr. Sect.      P.O. Box 660916
New York, New York 10286            P.O. Box 13528                           Dallas, TX 75266-0916
                                    Austin, TX 78711


THOMAS LARKIN                      PYRO Brand Development LLC                Thrive Internet Marketing Agency
                                   2801 N. Central Expressway, Suite 100     4600 Park Springs Blvd, Suite 100
12250 CORTE SABIO #2201            Dallas, TX 75204-3663                     Arlington, TX 76017
SAN DIEGO, CA 92128


Prosperity Bank                     Cognitive Energy LLC                     TNMP
5949 Sherry Lane, Suite 600                                                  577 N. Garden Ridge Blvd.
                                    75 Glen Road, Suite #200
Dallas, TX 75225                                                             Lewisville, Texas 75067
                                    Newtown, CT 06482
           Case 21-31224-mvl11 Doc 14-1 Filed 07/02/21           Entered 07/02/21 10:10:32     Page 2 of 4

Rachel Terry                            Tracy Gruman                            Turnkey Technologies, Inc.
3705 Greenbrier Drive                   1607 Haydenbend Circle                  14 Research Park Dr.
Dallas, TX 75225                        Grapevine, TX 76051                     St. Charles, MO 63304




Doug Glen                                                                       LeeAnn Hickey
                                        Fidelity XPressPay                      5829 Nathaniel Dr
1357 Tano Ridge Rd                      1301 Main Street                        Fort Worth, TX 76179
Santa Fe, NM 87506                      Sulphur Springs, TX 75483



SWFtax, LLC                                                                     Irving Independent School District
10613 North Hayden Road, Suite J101     Garreth Sarosi
                                                                                2621 West Airport Freeway
Scottsdale, AZ 85260                    4521 Ashford Dr
                                                                                P.O. Box 152021
                                        Dallas, TX 75214
                                                                                Irving, TX 75015-2021


Electric Reliability Council of Texas   Regulatory Compliance Services          Nice InContact
(ERCOT)                                 P.O. Box 15103                          75 West Towne Ridge Parkway
7620 Metro Center Drive                 Austin, TX 78761-5103
                                                                                Sandy, UT 84047
Austin, TX 78744


                                                                                NovaTech
Elita Petty                             Heather Rodriguez                       P.O. BOX 740865
1741 County Road 4131                   2001 S. High Street                     Atlanta, GA 30374-0865
Cumby, TX 75344                         Brady, TX 76825



Elizabeth Melendez                      Herb Roberts                            John R. Ames, CTA
20659 Stone Oak Parkway, Apt 1508       3512 Wentwood Dr.                       P.O. Box 139066
San Antonio, TX 78258                   Dallas, TX 75225                        Dallas, TX 75313-9066


                                                                                Oakville Energy, LLC
EnergyCare, LLC                         Holly Chaffin                           1718 Elmen Street
9701 International Ct N., Ste A         102 Blue Gill Drive                     Houston, TX 77019
St. Petersburg, FL 33716                Pipe Creek, TX 78063



Texas Electricity Ratings                                                       Oncor Electric
1502 Sawyer Street, Suite 130           Robin Loewen                            1616 Woodall Rodgers, Suite 5A-022
Houston, TX 77007                       2525 Outlaw Ct.                         Dallas, Texas 75202
                                        Midland, TX 79705



                                        The Bank of New York                    Loyalty Solutions
Eric Milhizer                           101 Barclay St., 7th Floor              2 Trap Falls Road, Suite 350
569 Round Hollow Lane                   New York, NY 10286                      Shelton, CT 06484
Southlake, TX 76092



nFLXn Point Group, LLC                  Turner Stone                            Lamar Companies
6010 W Spring Creek Pkwy                12700 Park Central Drive, Suite 1400    P.O. Box 96030
Plano, TX 75024                         Dallas, TX 75251                        Baton Rouge, LA 70896
           Case 21-31224-mvl11 Doc 14-1 Filed 07/02/21       Entered 07/02/21 10:10:32     Page 3 of 4


Luminant Energy
                                      WeWork                                Tracey Terry 1998 Irrevocable Trust -
6555 Sierra Drive, Ste 3S‐20F
                                      115 W. 18th St.                       3705 GREENBRIER DR.
Irving, TX 75039
                                      New York, NY 10011                    DALLAS, TX 75225



Mary Calderon                         Philip Parsons                        Corey Lindquist
10216 Matador Dr.                     6420 LAVENDALE AVE,                   670 Chisholm Court
Mckinney, TX 75072                    DALLAS, TX 75230                      Post Falls, ID 83854


                                                                            Cooper-Harris Trust
New Life CFO Services LLC             Michael Johnson
                                                                            Attn: Arlene Harris
17766 Preston Rd.                     2700 MAN O WAR BLVD #204              100 VIA DE LA VILLE #200
Dallas, TX 75252                      LEXINGTON, KY 40515
                                                                            DEL MAR, CA 92014


Phil Terry
                                      Doug Glen                             Jad Daye
3705 Greenbrier Drive
                                      1357 TANO RIDGE ROAD                  2286 BRANDSLEY PLACE,
Dallas, TX 75225
                                      SANTE FE, NM 87506                    DULUTH, GA 30097


POWWR
                                      Jimmy Chiles                          Ed Chao
75 Glen Road, Suite 200
                                      7028 HUNTERS GLEN ROAD                5808 Woodwind Dr.
Sandy Hook, CT 06482
                                      DALLAS, TX 75225                      Plano, TX 75093


Azure Microsoft                       W&E Crofford Irrevocable Trust For
                                                                            Adelle Crofford
555 California, Suite 200             Jonathan Crofford
                                                                            1424 Summit Ave., Suite 61
San Francisco, CA 94104               1424 Summit Ave., Suite 61
                                                                            Fort Worth, TX 76102
                                      Fort Worth, TX. 76102


Yum Yum Video SRL                     Claire Crofford                       Sammuel Crofford
Mendoza 2654                          1424 Summit Ave., Suite 61            1424 Summit Ave., Suite 61
Buenos Aires CP 1428                  Fort Worth, TX. 76102                 Fort Worth, TX 76102


Znalytics
                                      Mark Baron Terry                      DAVID WADE DOLLIHITE
4550 North Point Parkway, Suite 180
                                      293 Oak Valley Dr.,                   2314 N. RIVER HILLS ROAD
Alpharetta, GA 30022
                                      Longview, TX 75605                    AUSTIN, TX 78733



Twilio, Inc.                          ISAAC TOBIN SAROSI                    MAXWELL RYAN SCHADT
375 Beale Street, Suite 300           4521 ASHFORD DRIVE                    11407 ROYALSHIRE DRIVE
San Francisco, CA 94105               DALLAS, TX 75214                      DALLAS, TX 75230



Omega Transaction Corp.               ANNA REBECCA MCGUIRE                  ERIN ELIZABETH MCGUIRE
5858 Westheimer Rd. Suite 712         3448 PURDUE AVE                       3448 PURDUE AVE
Houston, TX 77057                     DALLAS, TX 75225                      DALLAS, TX 75225
           Case 21-31224-mvl11 Doc 14-1 Filed 07/02/21   Entered 07/02/21 10:10:32   Page 4 of 4


Tridius Technologies LLC
6101 Long Prairie Road, Suite 744‐230
Flower Mound, TX 75028


Authorize.Net
808 E Utah Valley Dr.
American Fork, UT 84003-9707



Dallas County Utility & Recl. District
c/o EBONEY COBB
500 E. Border Street, Suite 640
Arlington, TX 76010



Vonnage
23 Main Street,
Holmdel, NJ 07733



MetroFax
13400 NE 20th Street, Suite 49
Bellevue, WA 98005
